 

Exhibit 10.53

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 25, 2003 (this
“Agreement”), among ON SEMICONDUCTOR CORPORATION (formerly known as SCG HOLDING
CORPORATION) (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK (formerly known as
THE CHASE MANHATTAN BANK), as administrative agent (the “Administrative Agent”),
under the Credit Agreement dated as of August 4, 1999, as amended and restated
as of September 17, 2003 (as amended, supplemented and modified and in effect on
the date hereof, the “Existing Credit Agreement”), among Holdings, the Borrower,
the lenders party thereto and the Administrative Agent.

 

WHEREAS Holdings and the Borrower have requested, and the Restatement Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that (a) the Renewing Term Lenders referred to
below and the Additional Tranche E Lenders referred to below extend credit in
the form of Tranche E Term Loans on the Restatement Effective Date in an
aggregate principal amount equal to $368,517,162 and (b) the Existing Credit
Agreement be amended and restated as provided herein.

 

NOW, THEREFORE, Holdings, the Borrower, the Restatement Lenders and the
Administrative Agent hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below. As used in this Agreement, “Restatement Lenders” means, at
any time, (a) the Required Lenders under (and as defined in) the Existing Credit
Agreement, (b) the Renewing Term Lenders referred to below and (c) the
Additional Tranche E Lenders referred to below.

 

SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3 and 4 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.

 

(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date not later than November 26, 2003, as of which all the conditions
set forth or referred to in Section 5 hereof shall have been satisfied. The
Borrower, by giving not less than one Business Day’s written notice, (i) shall
propose a date as the Restatement Effective Date to the Administrative Agent and
(ii) may change a previously proposed date for the Restatement Effective Date,
provided that the Borrower agrees that the provisions of Section 2.16 of the
Restated Credit Agreement shall apply in the event of any such change. The
Administrative Agent shall notify the Restatement Lenders of the proposed date.
This Agreement shall terminate at 5:00 p.m., New York City time, on

 



--------------------------------------------------------------------------------

November 26, 2003, if the Restatement Effective Date shall not have occurred at
or prior to such time.

 

SECTION 3. Tranche E Term Loans. (a) Each existing Tranche B Lender, Tranche C
Lender and Tranche D Lender (in each case, an “Existing Term Lender”) that
executes and delivers this Agreement specifically in the capacity of a renewing
Lender (a “Renewing Term Lender”) will be deemed upon the Restatement Effective
Date to have agreed to the terms of this Agreement and to have made a commitment
to make Tranche E Term Loans in an aggregate principal amount up to, but not in
excess of, the aggregate principal amount of such Existing Term Lender’s Tranche
B Term Loans, Tranche C Term Loans or Tranche D Loans immediately prior to the
Restatement Effective Date (collectively, the “Existing Term Loans”). Each
Existing Term Lender that executes and delivers this Agreement solely in the
capacity of an Existing Term Lender and not specifically as a Renewing Term
Lender shall be deemed to have agreed to this Agreement but will not be deemed
by virtue of such execution and delivery to have undertaken any commitment to
make Tranche E Term Loans. Each Person (other than a Renewing Term Lender in its
capacity as such) that agrees to make Tranche E Term Loans (an “Additional
Tranche E Lender”) will, on the Restatement Effective Date, make such Tranche E
Term Loans to the Borrower in the manner contemplated by paragraph (c) of this
Section.

 

(b) Subject to the terms and conditions set forth herein, (i) each Renewing Term
Lender agrees to make Tranche E Term Loans on the Restatement Effective Date in
amounts up to its Tranche E Term Loan Commitment and (ii) each Additional Term
Lender agrees to make Tranche E Term Loans to the Borrower on the Restatement
Effective Date in amounts up to its Tranche E Term Loan Commitment. Such Tranche
E Term Loans shall be made in the manner contemplated by paragraph (c) of this
Section. For purposes hereof, a Person shall become an Additional Tranche E
Lender and a party to the Restated Credit Agreement by executing and delivering
to the Administrative Agent, on or prior to the Restatement Effective Date,
either (A) a signature page to this Agreement setting forth the amounts of
Tranche E Term Loans that such Person commits to make on the Restatement
Effective Date or (B) a written instrument in a form satisfactory to the
Administrative Agent and the Borrower (a “Joinder Agreement”), pursuant to which
such Person (1) commits to make Tranche E Term Loans on the Restatement
Effective Date in the amounts set forth in such Joinder Agreement and (2) agrees
to become party to the Restated Credit Agreement as a Tranche E Lender and to be
bound by the provisions of the Restated Credit Agreement from and after the
Restatement Effective Date. The “Tranche E Term Loan Commitment” (x) of any
Renewing Term Lender will be such amount (not in excess of the amount of its
Existing Term Loans) as is determined by J.P. Morgan Securities Inc.
(“JPMorgan”) and notified to such Lender prior to the Restatement Effective Date
and (y) of any Additional Tranche E Lender will be the amount of such commitment
set forth in its signature page hereto or in its Joinder Agreement, as
applicable, or such lesser amount as is allocated to it by the Borrower and
JPMorgan and notified to it prior to the Restatement Effective Date. The
commitments of the Renewing Term Lenders and the Additional Tranche E Lenders
are several and no such Lender will be responsible for any other Lender’s
failure to make Tranche E Term Loans.

 

2



--------------------------------------------------------------------------------

(c) Each Renewing Tranche E Lender and each Additional Tranche E Lender will
make Tranche E Term Loans on the Restatement Effective Date by (i) exchanging
its Existing Term Loans, if any, for Tranche E Term Loans in an equal principal
amount (to the extent the amounts of such Existing Term Loans, if any, do not
exceed the Tranche E Term Loan Commitment of such Lender) and (ii) transferring
to the Administrative Agent, in the manner contemplated by Section 2.06 of the
Restated Credit Agreement, an amount equal to the excess, if any, of its Tranche
E Term Loan Commitment over the principal amount of its Existing Term Loans
exchanged pursuant to clause (i) above.

 

(d) Tranche E Term Loans shall be made on the Restatement Effective Date as ABR
Borrowings. The provisions of Sections 2.02 and 2.06 of the Restated Credit
Agreement shall apply for all purposes of making the Tranche E Term Loans,
except as otherwise provided herein.

 

(e) The Borrower hereby irrevocably directs the Administrative Agent to apply
the proceeds of the Tranche E Term Loans received by the Administrative Agent on
the Restatement Effective Date to prepay, pursuant to Section 2.11(a) of the
Existing Credit Agreement, the Tranche B Term Loans, Tranche C Term Loans and
Tranche D Term Loans outstanding as of such date. The Borrower hereby authorizes
and directs the Administrative Agent to deduct from the proceeds of the Tranche
E Term Loans an amount sufficient to make all such payments on the Restatement
Effective Date. On the Restatement Effective Date the Borrower shall pay,
without applying the proceeds of the Tranche E Term Loans, accrued and unpaid
interest on the Tranche B Term Loans, Tranche C Term Loans or Tranche D Term
Loans or any other amounts (including amounts under Section 2.16 of the Existing
Credit Agreement) owing in respect of the Tranche B Term Loans, Tranche C Term
Loans or Tranche D Term Loans.

 

(f) Unless the Administrative Agent shall have received notice from a Tranche E
Lender prior to the Restatement Effective Date that such Tranche E Lender will
not make available to the Administrative Agent such Tranche E Lender’s share of
such Tranche E Term Loan Borrowing, the Administrative Agent may assume that
such Tranche E Lender has made such share available on such date in accordance
with this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if any Tranche E Lender has
in fact defaulted in making its share of such Tranche E Term Loan Borrowing,
then the applicable Tranche E Lender and the Borrower severally agree to pay to
the Administrative Agent forthwith on demand such defaulted amount (to the
extent so advanced by the Administrative Agent on behalf of such defaulting
Tranche E Lender), together with interest on such amount at the interest rate
applicable to ABR Loans from the Restatement Effective Date to the date of
payment. Upon any such payment by the Borrower, the Borrower shall have the
right, at the defaulting Tranche E Lender’s expense, upon notice to the
defaulting Tranche E Lender and to the Administrative Agent, to require such
defaulting Tranche E Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 9.04 of the
Restated Credit Agreement) all its interests, rights and obligations as a
Tranche E Lender under the Restated Credit Agreement to another financial
institution which shall assume such interests, rights and obligations, provided

 

3



--------------------------------------------------------------------------------

that (i) no such assignment shall conflict with any law, rule or regulation or
order of any Governmental Authority and (ii) the assignee shall pay, in
immediately available funds on the date of such assignment, (A) to the
Administrative Agent, (1) the outstanding principal of, and interest accrued to
the date of payment on, the defaulted amount of the Tranche E Term Loans
advanced by the Administrative Agent on the defaulting Tranche E Lender’s behalf
under the Restated Credit Agreement that was not paid by the Borrower to the
Administrative Agent pursuant to the preceding sentence and (2) all other
amounts accrued for the Administrative Agent’s account or owed to it under the
Restated Credit Agreement in respect of such defaulted amount of Tranche E Term
Loans and (B) to the Borrower, the outstanding principal of, and interest
accrued to the date of payment on, the defaulted amount of the Tranche E Term
Loans that the Borrower paid to the Administrative Agent pursuant to the
preceding sentence.

 

SECTION 4. Amendment and Restatement of the Existing Credit Agreement; Loans and
Letters of Credit. (a) Effective on the Restatement Effective Date, the Existing
Credit Agreement (excluding the annexes, schedules and exhibits thereto that are
not attached as part of Exhibit A hereto) is hereby amended and restated to read
in its entirety as set forth in Exhibit A hereto (the “Restated Credit
Agreement”). From and after the effectiveness of such amendment and restatement,
the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof” and words of similar import, as used in the Restated Credit Agreement,
shall, unless the context otherwise requires, refer to the Existing Credit
Agreement as amended and restated in the form of the Restated Credit Agreement,
and the term “Credit Agreement”, as used in the other Loan Documents, shall mean
the Restated Credit Agreement.

 

(b) All Loans and Letters of Credit outstanding under the Existing Credit
Agreement on the Restatement Effective Date (after giving effect to all
prepayments made on the Restatement Effective Date) shall continue to be
outstanding under the Restated Credit Agreement and the terms of the Restated
Credit Agreement will govern the rights of the Lenders with respect thereto.

 

SECTION 5. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall be subject to the satisfaction of the
following conditions precedent:

 

(a) The Administrative Agent (or its counsel) shall have received (i) from each
of Holdings, the Borrower and the Required Lenders either (A) a counterpart of
this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) either counterparts of this
Agreement or Joinder Agreements that, when taken together, bear the signatures
of each of the Renewing Term Lenders and Additional Tranche E Lenders.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Restatement Lenders and dated the
Restatement Effective Date) of each of (i) Cleary, Gottlieb, Steen &

 

4



--------------------------------------------------------------------------------

Hamilton, counsel for the Borrower, substantially in the form of Exhibit B-1,
(ii) Gust Rosenfeld P.L.C., Arizona local counsel for the Borrower,
substantially in the form of Exhibit B-2, and (iii) Hinckley, Allen & Snyder
LLP, Rhode Island local counsel for the Borrower, substantially in the form of
Exhibit B-3, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Restatement Transactions as the Restatement Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d) Each of the conditions set forth in Section 4.02 of the Restated Credit
Agreement shall be satisfied, and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Agreement and the Existing Credit Agreement
on or prior to the Restatement Effective Date, including, to the extent invoiced
in writing at least two Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

(f) The Collateral and Guarantee Requirement shall be satisfied after giving
effect to the Restatement Transactions, and in connection therewith the
Administrative Agent shall have received (i) a completed Perfection Certificate
with respect to the Loan Parties (including the Subsidiaries party to the
Reaffirmation Agreement) dated the Restatement Effective Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, (ii) the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
(including the Subsidiaries party to the Reaffirmation Agreement) in the
jurisdictions contemplated by the Perfection Certificate and the copies of the
financing statements (or similar documents) disclosed by such research and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are expressly
permitted by the Restated Credit Agreement, (iii) all documents and instruments,

 

5



--------------------------------------------------------------------------------

including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Agreement and the
Pledge Agreement (including any supplements thereto), after giving effect to the
Restatement Transactions, and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement and the Pledge Agreement
and (iv) (A) amendments to each Mortgage with respect to each Mortgaged Property
and each Restatement Mortgaged Property providing that the Tranche E Term Loans
(in addition to the other Obligations) shall be secured by a Lien on each such
Mortgaged Property and Restatement Mortgaged Property, as the case may be, (B)
endorsements to existing policy or policies of title insurance issued by a
nationally recognized title insurance company, insuring the Lien of each such
Mortgage as amended so remains a valid first Lien on the Mortgaged Property or
Restatement Mortgaged Property, as the case may be, described therein, free of
any other Liens except as expressly permitted by Section 6.02 of the Restated
Credit Agreement, together with such endorsements, coinsurance and reinsurance
as the Collateral Agent or the Restatement Lenders may reasonably request and
(C) such surveys, abstracts, appraisals, legal opinions and other documents as
the Collateral Agent or the Restatement Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property or Restatement Mortgaged
Property, as the case may be.

 

(g) A Reaffirmation Agreement substantially in the form of Exhibit C hereto
shall have been executed and delivered by each party thereto.

 

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the consummation of the transactions set
forth in Sections 3 and 4 of this Agreement and the obligations of the Tranche E
Lenders to make Tranche E Term Loans hereunder shall not become effective unless
each of the foregoing conditions is satisfied at or prior to 5:00 p.m., New York
City time, on November 26, 2003 (and, in the event such conditions are not so
satisfied or waived, this Agreement shall terminate at such time).

 

SECTION 6. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Restatement Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Restatement
Lenders. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement or any Joinder Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 7. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement, which (except for the Tranche B Term Loans, Tranche C
Term Loans and Tranche D Term Loans, which shall be prepaid as provided herein)
shall remain outstanding after the Restatement Effective Date as modified
hereby. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 of the Existing
Credit Agreement will continue to be effective as to all matters arising out of
or in any way related to facts or events existing or occurring prior to the
Restatement Effective Date. This Agreement shall be a Loan Document for all
purposes.

 

SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.

 

SECTION 9. Applicable Law; Waiver of Jury Trial. (a) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION,

   

By:

 

/s/ DONALD A. COLVIN

       

--------------------------------------------------------------------------------

       

Name:

 

Donald A. Colvin

       

Title:

  Senior Vice President and Chief Financial Officer SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC,    

By:

 

/s/ DONALD A. COLVIN

       

--------------------------------------------------------------------------------

       

Name:

 

Donald A. Colvin

       

Title:

  Senior Vice President and Chief Financial Officer

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Administrative Agent,    

By:

 

/s/ EDMOND DEFOREST

       

--------------------------------------------------------------------------------

       

Name:

 

Edmond DeForest

       

Title:

 

Vice President

 

9



--------------------------------------------------------------------------------

    SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT AMONG ON
SEMICONDUCTOR CORPORATION, SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, THE LENDERS
PARTY THERETO AND JPMORGAN CHASE BANK, AS ADMINISTRATIVE AGENT

Name of Institution:

JPMORGAN CHASE BANK

   

By:

 

/s/ EDMOND DEFOREST

       

--------------------------------------------------------------------------------

       

Name:

 

Edmond DeForest

       

Title:

 

Vice President

 

[Not included in this filing are numerous signature pages for the numerous banks
that are Lenders under the Credit Agreement]

 



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibits


--------------------------------------------------------------------------------

     Exhibit A    Amended and Restated Credit Agreement Exhibit B-1    Form of
Opinion of Cleary, Gottlieb, Steen & Hamilton Exhibit B-2    Form of Opinion of
Gust Rosenfeld P.L.C. Exhibit B-3    Form of Opinion of Hinckley, Allen & Snyder
LLP Exhibit C    Form of Reaffirmation Agreement

 

1